         Case 9:21-cv-00038-DLC Document 9 Filed 04/12/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 ANNA BERNSTEIN,                                    CV 21– 38–M–DLC

                         Plaintiff,

        vs.                                                ORDER

 MARCUS DALY MEMORIAL
 HOSPITAL CORPORATION,

                         Defendant.

      Before the Court is Plaintiff Anna Bernstein’s Unopposed Motion to

Dismiss FMLA Claim with Prejudice. (Doc. 8.) Plaintiff moves the Court for an

order dismissing the fourth count of her complaint, alleging a violation of the

Family and Medical Leave Act, 28 U.S.C. § 2601, et seq., with prejudice. (Id. at

2.) Because the motion is captioned “Unopposed,” the Court presumes Defendant

does not object. (Id.)

      Accordingly, IT IS ORDERED that the fourth cause of action in Plaintiff’s

complaint (Doc. 4), which complains of violations of the Family and Medical

Leave Act, 28 U.S.C. § 2601, et seq., is DISMISSED with prejudice.

      DATED this 12th day of April, 2021.




                                        -1-
